Citation Nr: 0120837	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-23 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a skin disorder.

Entitlement to service connection for a left eye disorder.

Entitlement to service connection for residuals of a fracture 
of the left leg, including a left knee disability.

Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
July 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied service 
connection for a skin disorder, a left eye disorder, 
residuals of a fracture of the left leg, a left knee 
disability, and residuals of dental trauma.

A hearing was held at the Board before the undersigned Member 
of the Board in April 2001.  A transcript of the hearing is 
of record.  At the hearing, the veteran testified that a 
claimed left knee disability was the result of the reported 
inservice fracture of the left leg.  The Board has determined 
that entitlement to service connection for claimed left lower 
extremity disorders may be treated as one appellate issue.  
Accordingly, the separate issues of service connection for 
residuals of a fracture of the left leg and service 
connection for a left knee disability have been 
recharacterized as one issue, as reflected on the title page 
of this decision.


REMAND

A review of the record shows that the veteran was scheduled 
to report for an examination to be conducted for VA by QTC, a 
medical services provider.  A memorandum in the claims folder 
indicates that a general medical examination, as well as 
laboratory testing, was performed in April 1999.  A report of 
the April 1999 medical evaluation is contained in the claims 
folder.

At the veteran's hearing before the undersigned Board Member, 
he testified that he had been receiving treatment at a VA 
medical facility in Hampton, Virginia, since 1976.  Further, 
he testified that he had received treatment at a private 
medical facility he identified as "DePaul," at some 
unspecified time after he had left military service.  The 
claims folder does not contain any records of VA inpatient or 
outpatient treatment, or records of treatment at a private 
hospital or clinic named "DePaul."

VA has a duty to assist the appellant in the development of 
facts pertaining to his/her claim.  The United States Court 
of Appeals for Veterans Claims has held that the duty to 
assist the claimant in obtaining and developing available 
facts and evidence to support his/her claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).  Remand is required to obtain the 
medical records referenced above.  

Further, the record shows that the veteran failed to report 
for VA dental and ophthalmologic examinations scheduled for 
April 27, 1999.  In a report of contact dated in early May 
1999, QTC informed the RO that the veteran expressed 
dissatisfaction with the distance he had to drive to report 
for an examination, indicating that back pain was aggravated 
by driving.  QTC stated that attempts to locate a physician 
closer to the veteran's home had been unsuccessful.  In any 
event, QTC rescheduled a dental examination for May 21, 1999 
and an ophthalmologic examination for May 25, 1999.  There is 
no documentation in the claims folder indicating the outcome 
of the rescheduled examinations.  

The Board notes that VA historically has adjudicated claims 
and administered benefits in a paternalistic, non-adversarial 
setting.  Littke, supra.  Proceedings before VA are ex parte 
in nature, and it is the obligation of VA to assist a 
claimant in developing the facts pertinent to the claim and 
to render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103(a) (2000).  To that end, the 
Board believes that remand is required so that the veteran 
may be given another opportunity to report for dental and 
ophthalmologic examinations, if he has not already done so.  

With respect to rescheduling of VA examinations, the 
appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  A claimant's inconvenience or 
physical discomfort are not generally recognized as good 
cause for failure to report for scheduled VA examinations.  

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

The November 1999 statement of the case informs that the RO 
denied service connection on the basis that all claims, which 
are the subjects of this appeal, were not well-grounded.  The 
Board notes that the new law eliminated the well-grounded 
claim requirement.  Moreover, the new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The RO has not yet considered the 
veteran's claim in the context of the new law.  Nor has the 
veteran had an opportunity to prosecute his claim in that 
context.  Consequently, in order to ensure the veteran due 
process of law, and to avoid the possibility of prejudice, 
the Board will remand the claim to the RO.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The case is REMANDED for the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, including the Hampton VA 
Medical Center, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he so 
notified.  

2.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA ophthalmologic and dental 
examinations, if he did not report for 
examinations scheduled during May 1999.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
appellant.  All appropriate tests and 
studies, to include X-rays should be 
accomplished, and all clinical findings 
should be reported in detail.  

After examination, review of the 
veteran's pertinent medical history, and 
considering sound medical principles, the 
physician should render an opinion as to 
whether any current left eye disorder or 
trauma-induced dental disorder is, at 
least as likely as not, the result of 
disease or injury incurred in or 
aggravated during active military 
service.  All examination findings, along 
with the complete rationale for the 
opinion expressed, should be set forth in 
a typewritten report.

3.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran and clear documentation of the 
failure to report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000), is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should readjudicate the veteran's 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
remand.

7.  If any benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




